Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses 
The Election filed 08/17/2021 in response to the Office Action of 09/27/2021 is acknowledged. Applicant elected with traverse Group I, claims 1-22, 27 and 30.  
Applicants argue that Fang mentions bispecific PD-L1 antibodies that can additionally bind to a list of immune molecules comprising CTLA-4, and argue that Fang does not teach that the bispecific antibody comprises a first antibody specific to PD-L1 and an scFv that binds CTLA-4, and does not teach the IgG-scFv or scFv-IgG format claimed. Applicants argue that Bernett suggests a variety of bispecific antibody formats but does not remedy the deficiency of Fang for the technical feature.
The arguments have been considered and are persuasive. However, Examiner provides Saha et al, WO 2014209804, as prior art anticipating the technical feature of the claims. Saha teaches a bivalent or trivalent bispecific antibody that specifically binds to CTLA-4 and PD-L1. Saha teaches the bispecific antibody can be a recombinant IgG-scFv or scFv-IgG antibody, which contains: (1) a first full length antibody comprising heavy chains and light chains; and (2) second and/or third antibody that is/are an scFv that is/are linked to the N-terminus or the C-terminus of the heavy or light chain(s) of the first antibody (Claims 17-19, 45, 48; [46-61], [78]; [15-16]; [90-92]; [99]). Saha teaches construction of these antibodies is known in the prior art ([54]). Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over 
Claims 1-27 and 29-32 are pending. Claims 23-26, 29 and 31-32 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 1-22, 27 and 30 are currently under prosecution. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “Recombinant Bispecific Antibodies to PD-L1 and CTLA-4.” 
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites a typo “anda” that should be “and a”.   Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim contains capitalized “Wherein” in the middle of the sentence. 
 Claim 2 is objected to because of the following informalities: Claim contains capitalized “Wherein” “Each” in the middle of the sentence. 
Claims 12, 14, 16, 18 and 21 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in an independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 15, 17, 19, 20, 22 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a bispecific antibody comprising a) a first antibody that specifically binds to the first antigen, b) a scFv that specifically binds to the second antigen, c) wherein the first antigen is CTLA-4 and the second antigen is PDL-1, or the first antigen is PDL-1 and the second antigen is CTLA-4, d) wherein the bispecific antibody comprises one first antibody and two scFvs. The claimed bispecific antibody is required to function by:
Binding CTLA-4 and PD-L1;
Having binding activity to the first antigen equal to or weaker than that of the parental antibody of said first antibody;
Having ADCC activity, preferably having CDC activity; and
Having substantially the same thermal stability as that of the parental antibody.

Dependent claims 11, 13, 15, and 17 define the sequences for the six CDRs or the variable heavy and light chain domains for the PD-L1 antibody only, and do not define the sequences critical to the portion of the bispecific antibody required to function in binding CTLA-4 or performing the above listed functions.
With regard to PD-L1 and CTLA-4 antibodies, the specification discloses:
PD-L1 antibodies:
The specification discloses exemplary PD-L1 antibodies atezolizumab and durvalumab [6]. The specification discloses PD-L1 antibody AB01 (5C10) comprising CDR SEQ ID NOs:1-6 and variable heavy and light domain SEQ ID NOs:7 and 9 (Table 1 and 2). Mutant AB01 antibody comprises variable heavy and light domain SEQ ID NOs:8 and 10 (Table 1).
CTLA-4 antibodies:
The specification discloses exemplary CTLA-4 antibody ipilimumab ([6]; [7]; [239]) and the six CDRs of ipilimumab SEQ ID NOs:13-18 comprised by AB02 antibody (Table 1). AB02 antibody comprises the heavy and light chain variable domain SEQ ID NOs:19 and 21 (Table 2) and mutant AB02 antibody comprises heavy and light chain variable domain SEQ ID NOs:20 and 22 (Table 2).
Bispecific antibodies:

Thus, the instant specification discloses three exemplary structurally distinct PD-L1 antibodies atezolizumab, durvalumab and AB01, and one exemplary CTLA-4 antibody comprising the six CDR SEQ ID NOs:13-18 (ipilimumab, AB02). The specification fails to disclose any other antibody sequences required to bind PD-L1 and CTLA-4 or perform any of the functions listed above as required by the claimed bispecific antibody.
To provide adequate written description and evidence of possession of the claimed genus of bispecific antibodies binding PD-L1 and CTLA-4 comprising a first antibody and scFv, the instant specification can structurally describe representative antibodies that bind CTLA-4 and PDL-1, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for antibodies that bind to PDL-1 and CTLA-4 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The PDL-1 and CTLA-4 antigens provide no information about the structure of an antibody that binds to them.
In this case, the only factor present in the claims is a recitation of the antibody function to identity the first antibody or the scFv of the bispecific antibody. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only three exemplary structurally distinct PD-L1 antibodies and one exemplary CTLA-4 antibody. A definition by function does not suffice to define the genus because it is only an indication of what the antibodies do, rather than what they are. Other than for the three exemplary structurally distinct PD-L1 antibodies and one exemplary CTLA-4 antibody mentioned above, the instant specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of antibody sequences or structures for the genus of bispecific antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of CTLA-4 and PD-L1 antibodies to make a bispecific antibody that functions as claimed.

	Examiner Suggestion: Amend the claims to recite at least the minimum structure critical to perform the claimed bispecific antibody functions, that is, the six CDR SEQ ID NOs from the heavy and light chains of each of the first antibody and scFv binding PD-L1 and CTLA-4, or the SEQ ID NOs from both the heavy and light chain variable domains for each of the first antibody and scFv comprised by the bispecific antibody. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 19, 27, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4, 6-10, 19, 27, and 30, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5, 27, and 30, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the first antigen" in part 1) of claim 1, and recites the limitation “the second antigen” in part 2) of claim 1 without previously mentioning a first and second antigen.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is indefinite in the use of all expression in parenthesis in that is not clear whether these recitation are intended to be part of the claim or not. Additionally, regarding claim 9, all the phrases “e.g.” (“for example”) render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. 

Regarding claims 27 and 30, the phrase "including but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " including but not limited to "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the antibodies comprise sequences identified by accession numbers in Uniprot. Accession numbers and the sequences corresponding to accession numbers can be modified, changed, and/or updated, and thus the cited sequence may 
For example, Uniprot Accession No. P01834 as recited in the claims demonstrates a revision history wherein the first P01834 sequence submitted in 1991 is 106 amino acids long and comprises a different sequence from the current P01834 sequence submitted in September 2021 that is 107 amino acids long. See revision history at https://www.ncbi.nlm.nih.gov/protein/P01834.2?report=girevhist. 
Examiner Suggestion: Replace the Uniprot accession numbers with SEQ ID NOs from the sequence listing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6, 7, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saha et al 2014 (WO2014209804).
Saha teaches a bivalent or trivalent bispecific antibody that specifically binds to CTLA-4 and PD-L1. Saha teaches the bispecific antibody can be a recombinant IgG-scFv or scFv-IgG antibody, which contains: (1) a first full length antibody comprising heavy chains and a light chains; and (2) a second and/or third antibody that is/are an scFv that is/are linked to the N-terminus or the C-terminus of the heavy or light chain(s) of the first antibody. Saha teach construction of these antibodies is known in the prior art ([54]). (Claims 17-19, 45, 48; [46-61], 
Conclusion
Claims 1, 2, 12, 14, 16, 18 and 21 are objected to. Claims 1-11, 13, 15, 17, 19, 20, 22, 27 and 30 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642